              Case 1:18-cv-03629-KPF Document 116 Filed 07/07/20 Page 1 of 2




                                              STATE OF NEW YORK
                                        OFFICE OF THE ATTORNEY GENERAL

 LETITIA JAMES                                                                                    DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                        LITIGATION BUREAU
                                             Writer’s Direct Dial: (212) 416-8651

                                                       July 6, 2020

    By ECF
    Honorable Katherine Polk Failla

                                                                                 MEMO ENDORSED
    United States District Court
    Southern District of New York
    40 Foley Square, Room 2103
    New York, New York 10007

                       Re:      Kaplan v. N.Y.S. Dep’t of Labor, No. 18 Civ. 3629 (KPF)

    Dear Judge Failla:

            This Office represents the New York State Department of Labor (“DOL”), the defendant
    in the above-referenced action filed by Plaintiff Fredy Kaplan (“Plaintiff”). We respectfully
    request an extension of time to file DOL’s motion for summary judgment from July 31 to August
    18, 2020. This is the first request for an extension of this deadline. I have communicated with
    Plaintiff’s counsel, Saul D. Zabell, Esq., who has not consented to the requested extension.

            The current briefing schedule was set during the post-discovery, pre-motion conference
    held on May 27, 2020. At that time, the Court granted DOL’s request to file its motion for
    summary judgment by July 31. I requested that date in an attempt to accommodate several
    previously scheduled and anticipated briefing deadlines. In particular, I have been primarily
    responsible for briefing motions to dismiss five constitutional challenges to New York State’s
    rent stabilization laws, which the real estate industry has filed in the U.S. District Courts for the
    Southern and Eastern Districts of New York.1 The first two of those motions were orally argued
    on June 23, 2020, after which I planned to devote most of my time to DOL’s motion in this case.

            While I have begun to work on DOL’s motion, several unanticipated developments in the
    rent stabilization cases have made it impracticable to complete that submission by July 31. First,
    in the CHIP and 74 Pinehurst cases, the Court directed the parties to submit supplemental briefs
    on four distinct issues raised during the June 23 oral arguments. The plaintiffs’ supplemental

    1
     All five complaints allege that New York’s regime of rent stabilization, as amended in 2019, effects both a
    physical and regulatory taking of property without just compensation and violates landlords’ due process rights. See
    Cmty. Hous. Improvement Prog. v. City of N.Y., E.D.N.Y. No. 19 Civ. 4087 (EK) (RLM) [“CHIP”]; 74 Pinehurst
    LLC v. State of N.Y., E.D.N.Y. No. 19 Civ. 6447 (EK) (RLM); Building and Realty Inst. of Westchester v. State of
    N.Y., S.D.N.Y. No. 19 Civ. 11285 (KMK) [“BRI”]; G-Max Mgmt., Inc. v. State of N.Y., S.D.N.Y. No. 20 Civ. 634.
    (KMK); 335-7 LLC v. City of N.Y., S.D.N.Y. No. 20 Civ. 1053 (ER).



                      28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8610 ● WWW.AG.NY.GOV
              Case 1:18-cv-03629-KPF Document 116 Filed 07/07/20 Page 2 of 2
     Hon. Katherine Polk Failla                                           Page 2 of 2
     July 6, 2020


     briefs are due July 10. The State Defendants2, represented by the undersigned counsel, are due to
     file their response by July 17. Separately, in the past week, I reached an impasse with Plaintiff’s
     counsel in the 74 Pinehurst action regarding a jurisdictional issue, which will necessitate further
     supplemental briefing on the issue of sovereign immunity under the Eleventh Amendment. We
     also were compelled to file a brief opposing a landlord’s motion to intervene in BRI on July 3.
     We are due to oppose another such motion filed by a different property owner in 335-7 LLC by
     July 24 – which is also State Defendants’ deadline to file their reply brief in support of their
     motion to dismiss the same action.

             Despite these obligations, I anticipate being able to complete DOL’s summary judgment
     submission by mid-August. As such, DOL respectfully requests an extension of the July 31
     motion deadline to August 18, 2020. We would consent to a commensurate extension of time for
     Plaintiffs’ opposition (currently August 21, 2020) and DOL’s reply (currently September 11,
     2020). Alternatively, we would consent to any reasonable extension that Plaintiff may request.

             Pursuant to Section 2.D of the Court’s Individual Rules of Practice in Civil Cases, DOL
     is required to state “whether the adversary consents” to a proposed extension of time, “and, if
     not, the reasons given by the adversary for refusing to consent.” I emailed Mr. Zabell today,
     requesting his consent. His response stated, in its entirety: “Really? You have a full team at your
     disposal and were granted additional time by the court when you requested it?” Contrary to Mr.
     Zabell’s email, I am the only assistant attorney general assigned to this matter.

            We respectfully request that the Court grant the extension sought on behalf of DOL. We
     appreciate Your Honor’s continued attention to this matter.

                                                             Respectfully,

                                                                    /s/

                                                             Michael A. Berg
                                                             Assistant Attorney General

     cc: Saul D. Zabell, Esq.
         Ryan T. Biesenbach, Esq.
Application GRANTED. Defendant's opening papers are due on or before August
18, 2020; Plaintiff's opposition papers are due on or before September 18,
2020; and Defendant's reply papers are due on or before October 2, 2020.
                                          SO ORDERED.
Dated:      July 7, 2020
            New York, New York


                                                                     HON. KATHERINE POLK FAILLA
     2
                                                                     UNITED STATES DISTRICT JUDGE
      In the rent stabilization cases, this office represents the State of New York, its Division of Housing and
     Community Renewal (“DHCR”), DHCR Commissioner RuthAnne Visnauskas, DHCR Deputy Commissioner
     Woody Pascal, and Attorney General Letitia James (collectively, “State Defendants”).
